Case 1:20-cv-01854-GPG Document 1 Filed 06/23/20 USDC Colorado Page 1 of 7

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLORADO
FILED.

UNITED STATES DISTRICT COURT
DENVER: COLORADO “

 

 

Civil Action No. JUN 23 2020
(To be supplied by the court) JEFFREY P. COLWELL
CLERK ;
Taylor J Hickerson Plaintiff
Vv.

Greenway Flats

Ross Management

 

 

Hameless-Commrunity- , Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other .
materials to the Clerk’s Office with this complaint. *

 

 
Case 1:20-cv-01854-GPG Document1 Filed 06/23/20 USDC.Colorado Page 2 of 7

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be ,
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Taylor J Hickerson 59.w las vegas st #210 colorado springs, co 80903
(Name-and complete mailing address)

3035910353 Tjhickerson@gmail.com :

(Telephone number and e-mail address)

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B.. DEFENDANT(S) INFORMATION. ”

 

Defendant 1: Greenway Flats 59 west las vegas st, colorado springs, co 80903
(Narhe and complete mailing address)

greenwayflatsfrontdesk@gmail.com
(Telephone number and e-mail address if known)

 

Defendant 2: Ross Management 2025 york st, denver, co 80205
(Name‘and complete mailing address)

 

3038607785 manager@ross-management.com
(Telephone number and e-mail address if known)

 

Defendant 3:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-01854-GPG Document1 Filed 06/23/20 USDC Colorado Page 3:of 7

C. JURISDICTION
Identify the'statutory authority that allows the court to consider your claim(s): (check one)

V Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution, .
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

18 USC chapter 18: 241, 242, 245, 249 32 CFR § 750.23

 

24 CFR § 5.2003 25 CFR § 11.4 29 CFR § 1606.8 25 CFR § 11.443

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

 

Defendant 1 has its principal place of business in (name of
state or foreign nation).

 

(Uf more than one defendant is named in the complaint, attach an additional page
' providing the same information for each additional defendant.) .
Case 1:20-cv-01854-GPG Document1 Filed 06/23/20 USDC Colorado Page 4 of 7

D. . STATEMENT OF CLAIM(S) . .

State clearly and concisely every claim that you are asserting in this action. For each claim,

. specify the right that allegedly has been violated and state all facts that support your claim,

including the date(s) on which the incident(s) occurred, the name(s) of the spécific person(s). *
involved in each claim, and the specific facts that show how each person was involved in each '
claim. You do not need to cite specific legal cases to support your claim(s). If additional space ‘
is needed to describe any claim or to assert additional claims, use extra paper to continue that

claim or to assert the additional claim(s). Please ‘indicate that additional paper is attached and

label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.” ,

CLAIM: ONE: Violation of Civils Rights

 

Supporting facts:

     

       

  

CHECSS Tbs 1h WAH Epos

~Multipte-assautts.— <onssene sevuath reo ed wi, 1p
: “ “oO tall rece p

Theft - missing boys, Paperwork b personal’ hems.

     

}

peopre¢
SUNG him (lols.

 

Nat pay
ae

Robbery
Negligence < soCctigy Prevention of caf lict $ non preverhon of event: ’
brokon ocseemngly brolen doors > Fobs 1 |
Intentional tort > cemarcks comments; record ras beonversations atter
+\d te stoe and Leave mg clone. C wwlho
° ° \e - my € loner
* Economic Damages - harassment while w aN Canad \0s5 ny
Streams} recoding b sharia of Oovdio or usurp cocumentect or of me botik

PUBIC. dis pf recocded & possibly ar Aro infor rec ton
Uneconomic darnapes © hachsement: While frying to rest

red ag, 4 shaving sf oudie and[oe visval hocvaentothon & me 4 otis
B pone damages, 3p¢ cof damace § including freuma, SESS t Forced. conversion)

Csstounsd, paod th issues .

bevngs
Case 1:20-cv-01854-GPG Document1 Filed 06/23/20 USDC Colorado

CLAIM TWO: ws

Supporting facts:

Page 5 of 7

;
at
Case 1:20-cv-01854-GPG Document1 Filed 06/23/20° USDC Colorado Page 6 of 7.

E. REQUEST FOR RELIEF

State the reliefyou are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief, Please indicate that
additional paper is attached and label the additional j pages regarding reliefas “E. REQUEST
FOR RELIEF.”

3,000,000 and eriminal charseS +

F. PLAINTIFF’S SIGNATURE

.. | declare under penalty of perjury that I am the plaintiff in this action, that I have read this,
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, | also certify to the best of my.

. knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

( mami Sethe

05/09/2020
(Date) ‘

 

f

(Revised December 2017)
      

 

      

 

 

 

            

   

 

” * e 2k . » te 1 +
~ a + eo . _ “ . “ ~ cra
~ "fs - . ~ - noe
, .” US. POSTA .
i —- . *~ PAE 1 Day C= PAID
£ ‘ . Ba . ZOLORADO SPRINGS, CO
ese St CAS N/E: ame, 7" RMSE RA
AX: he 9 Ak oe 1007. <s ;
Gs [>cadr.: AR UD a

 

   
   

  

 

     

   

   

( x sien: nd eae BA t nu paabinasses
‘_ooy uNiTeDstares | PRIORITY, Sy
Ba POSTAL SERVICE « EXPRESS -
TT a ; Fu‘a25 583 393 US
FROM: (LEASE PAINT) *, . é PHONE ("72 6 \ 5 . mk ae ” » “

 
  

~

 
 

|

Tory doe Higenson |
5G / Cas . EGAS Adee,
" CA opnd d SP ay Ng 5, CD 50403 | Sees

* - [V-Day oe Cl2-Day 2 Co mintary . CJpPro
”. z » [PO AP Code Scheduled Delivery Date Postage ~ .

FUNGAL ER Oe Cm eee) , 0 (MMIDDIVY) ve - oe *
CJ SIGNATURE REQUIRED Note The mailer must check the “Signature Required” box if the mailer 7) : ‘ 3/y $ SS) > a /- . .
Requires the 's sig OR 2) P additional ir OR 3) F COD service, OR 4) ‘ 7? J ™ ~. *

Purchases Return Receipt service If the box is not checked, the Postal Service will leave the lem in the addressee’
mail receptacle or other secure location without attempting to obtain the addressee’s signature on delivery

Dpijvery Options yak * a ‘ [1] 10:30AM [] 300PM - .
Chat Saturday Delivery (delivered next business day) . ~ “ i) LN) were NOON, + ay$ ™ $. ¥ ve
* an yy .
+

Sunday/Honday Delivery Required (addilional fee, where available") Time Accepted 10.30 AM Delivery Fea “| Return Receipt Fee f tive Animal
t . iv

+

 
 

  
   
 

 
 

wee ¢

 

 
 

 

 
 

 

 
 

5} Date Accepted (MM/DD/YY) Schedifed Delwary time Insurance Fee | COD Fee

    
    

 

 
 

(1 1030 AM Delivery Required (additional fee, where available‘)

 
 

 

 

 

 
 

AM T ion Fe
‘Refer to USPS com® or focal Post Office™ for avadability. - / oO o A Sm * ansportation Fee
' |} TO: cease print | * PHONE ( ~ ) ‘ . ¢ oO Aer $ $ $e
rie ‘ : . .
r . % . o ‘ Special Handiing/Fragile Sunday/Holday Premum Fee | Total Postage & Fees aw |e
“ . - 2 oe a
{ Aster Covet : * - ‘ “T.
- $ : $ 2 & |

  
  

 

 

q Oo { Wi | qth SL. , Weight O Fiat Rate pecuplanca Enviojes . . aT
- Th

| Deaver, CO .

 
 

 

 

 
 

 
  
 
 

 

 

 
 

 

 
 

 

 

 

 

, zp +” (US, ADDRESSES ONLY) Delivery Attempt (MM/DD/YY)] Time * Employee Signature ~
* . * Ciam - a .
a a : Cm . -
@ For pickup or USPS Tracking”, visit USPS.com or call 800-222-1811. = | Delvery Attempt (MM/DD/YY)! Time on Employee Signature 7
* m $100.00 insurance included. AM . .
- * a. 4 Elem . *

  
   

 

  

*

«

.*
y

PEEL’ FROM THIS CORNER: . fone *LABEL 118, MARCH 2019 PSN 7690-02-000-9896 . ~ _

 

 
